DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11, 14-20 are pending.  Applicant’s previous election of Group I, claims 1-11,  16-20 and the following species still applies and claims 7 and 14-15 remain withdrawn.  Claim 14 is currently withdrawn because it has become part of Group II via the most recent amendment.
Response to Amendment
Applicant’s amendment of 02/14/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-6, 8-11, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada et al. (U.S. 2010/0128217) in view of Kuwana et al. (WO 2015/087686, published 06/2015, citations made to U.S. 2016/0297933).
Regarding claims 1-6, 8-11, 16-18, Komada teaches a polarized lens comprising a polarizing film (as in claim 11) useful for glasses wherein the substrate is a polyamide (the elected species, as in claim 10) and wherein the polarized lens is provided with a generic hard coating layer (see abstract, [0001], [0011]-[0015], [0024]).  
The recitation that the lens is formed via injection molding is not given patentable weight because it is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the 
Additionally, Komada teaches using injection molding in the examples ([0026]) such that it would have been obvious to have used injection molding to form the lens generally taught by Komada (not just in the examples) because the examples show that it is a suitable method of forming the lens desired by Komada.
Komada does not disclose the particular details of the hard coating layer.
However, Kuwana is also directed to hard coat layers suitable for use on polyamide substrates ([0156]-[0158]), and teaches an epoxy functional polysiloxane hard coat layer composition that overlaps the claimed scope and provides improved hardness, heat resistance, flexibility and processability (see abstract, [0012]).  The composition is formed of a polysiloxane with an amount of repeating units falling within the claimed (I) and (II) formulae that overlaps the claimed ratios ([0052], molar ratio of 5 or more, as in claims 1 and 16-17, [0071], alicylic epoxy repeating unit ratio based on overall polysiloxane of 55-100%, [0071]-[0072]) with all the above repeating units being formed from epoxycyclohexyl-ethyl-trialkoxysilane monomers, as in claim 4, and thus resulting in the elected species ([0043], Example 6, page 19) and with phenyltrialkoxysilane (with Ra being phenyl) as in the elected species and claims 2-3 at an overlapping amount ([0045]-[0047], [0072]).  The polysiloxane also has an overlapping number average molecular weight and dispersivity (see abstract), as in claims 1 and 18.  The amount of the polysiloxane in the overall composition overlaps claim 1 ([0109]).  The elected hydroxyl functional vinyl ether compound is also disclosed, as in claims 8-9 ([0126], [0140]).  A photocationic initiator is also disclosed as in claims 5-6 ([0019]).  
Thus, it would have been obvious to have used the hard coat (with protective film) of Kuwana as the hard coat called for in Komada because it provides improved hardness, heat resistance, flexibility and processability and because the protective film protects the hard coat layer.  
Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada et al. (U.S. 2010/0128217) in view of Kuwana et al. (WO 2015/087686, published 06/2015, citations made to U.S. 2016/0297933), as applied to claim 1 above, and further in view of Jung et al. (WO 2014/092391, see machine translation) in view of Yamasaki et al. (U.S. 2016/0083559).
Regarding claims 19 and 20, modified Komada discloses all of the above subject matter but does not disclose the claimed refractive index limitations of the hard coat.  However, based on the overlapping ingredients and amounts disclosed in Kuwana of modified Komada compared to the ingredients and amounts used in the present application, the hard coat layer of modified Komada overlaps embodiments of the present application that inherently have a refractive index within the ranges of claims 19 and 20.
Additionally and alternatively to the above regarding inherency, Jung is also directed to siloxane based hardcoatings provided over a substrate for optical applications and teaches that the hard coating layer may have a refractive index overlapping claims 19-20 to match the refractive index of the underlying substrate in order to prevent optical interference ([0028]-[0032], [0103]-[0104]).  Thus, it would have been obvious to have used such a refractive index for the hard coating in modified Komada, as taught by Jung, in order to prevent interference.
Further to the above, Yamasaki is also directed to polyamide resins used for optical substrates (like the lens of modified Komada) and teaches the same type of polyamide as in the .
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
The 112 rejections are withdrawn due to Applicant’s amendment.
The double patenting rejection is withdrawn because the copending application is abandoned.
The art-based remarks are not persuasive based on the new rejection above and because injection molding is a product by process limitation as discussed in the most recent interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787